EXHIBIT 10 – FIRST AMENDMENT TO KURDLE EMPLOYMENT AGREEMENT


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to the Employment Agreement is effective the 25th day of
January, 2011 (the “First Amendment”), by and between MICROS SYSTEMS, INC., a
Maryland corporation, with offices located at 7031 Columbia Gateway Drive,
Columbia, MD 21046 (hereinafter referred to as the “Company”), and Jennifer M.
Kurdle, whose address is 7031 Columbia Gateway Drive, Columbia, Maryland 21046
(hereinafter referred to as the “Executive”).


WHEREAS, the Executive and the Company entered into an Employment Agreement
dated November 19, 2005 (the “Agreement”);


WHEREAS, the Executive agrees to the changes to the Agreement as provided in
this First Amendment.


NOW, THEREFORE, the Company and the Executive, for good and valuable
consideration, and pursuant to the terms, conditions, and covenants contained
herein, hereby agree as follows:


1.           Section 16(a) of the Agreement shall be amended to add a new
Section 16(a)(1) to read in its entirety as follows, and the remainder of
Section 16(a) of the Agreement shall be renumbered (2) through (4) accordingly:


“(1) “Change in Control” shall mean the occurrence of any of the following
events:


a)    Any “person” (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 40% or more of the voting
power of the then outstanding securities of the Company; provided that a Change
in Control shall not be deemed to occur as a result of a transaction in which
the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 60% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote);
 
b)   The consummation of (i) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 60% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote), or where the
members of the Company’s Board of Directors, immediately prior to the merger or
consolidation, would not, immediately after the merger or consolidation,
constitute a majority of the board of directors of the surviving corporation,
(ii) a sale or other disposition of all or substantially all of the assets of
the Company, or (iii) a liquidation or dissolution of the Company; or
 
c)   After January 25, 2011, directors are elected such that a majority of the
new members of the Company’s Board of Directors shall be different than the
directors who were members of the Company’s Board of Directors immediately prior
to the election or nomination, unless the election or nomination for election of
each new director who was not a director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period.”


2.
Section 16(b)(4) of the Agreement shall be amended in its entirety to read as
follows:



“(4) By the Executive for Good Reason or Other Reasons Unrelated to a Change in
Control.  The Executive may terminate this Agreement (i) for Good Reason or (ii)
upon fifteen (15) days prior written notice, for any other reason, other than,
in either case, that provided in clause (5) below.”


3.
A new Section 16(b)(5) shall be added to Section 16 of the Agreement to read as
follows:

 

--------------------------------------------------------------------------------


 
“(5) By the Executive After a Change in Control.  At any time within the thirty
(30) day period following a Change in Control, the Executive may terminate this
Agreement with or without Good Reason.”


4.
Section 16(c)(3) and 16(c)(4) of the Agreement shall be amended in their
entirety to read as follows:



“(3) Payment Upon Termination By The Company.  Except as provided in clause (5)
below, if the Company terminates the Executive's employment for any reason other
than Good Cause, the Executive shall be entitled to receive from the Company and
the Company shall pay to the Executive in one lump sum, within fifteen (15) days
following the Executive's termination of employment, the sum of: (i) all of the
salary payments provided for in Sections 4 of this Agreement for the period
beginning on the date of the Executive's termination of employment and through
the expiration date of the Agreement, as amended; and (ii) three times the
eligible Target Bonus for the fiscal year in which her employment was
terminated.


If the Company terminates Executive's employment for Good Cause, the Executive
shall be entitled to salary through the date of termination.  Any and all salary
and Target Bonus payments shall thereupon cease and terminate.


(4) Payment Upon Termination By The Executive.  Except as provided in clause (5)
below, if the Executive terminates her employment with the Company for Good
Reason, she shall be entitled to receive from the Company and the Company shall
pay to the Executive in one lump sum, within fifteen (15) days following the
date of the Executive's termination of employment, the sum of: (i) all of the
salary payments provided for in Sections 4 of this Agreement for the period
beginning on the date of the Executive's termination of employment and through
the expiration date of the Agreement, as amended; and (ii) three times the
eligible Target Bonus for the fiscal year in which her employment was
terminated.


Except as provided in clause (5) below, if the Executive terminates this
Agreement for any reason other than Good Reason, she shall be entitled to salary
through the date of termination.  Any and all salary and Target Bonus payments
shall thereupon cease and terminate.”


5.
A new Section 16(c)(5) shall be added to Section 16 of the Agreement to read as
follows:



“(5) Payment Upon Termination By The Executive After a Change in Control.  If
the Executive terminates her employment with the Company with or without Good
Reason at any time within the thirty (30) day period following a Change in
Control, she shall be entitled to receive from the Company and the Company shall
pay to the Executive in one lump sum, within fifteen (15) days following the
Executive’s termination of employment, 2.99 times the sum of (i) her highest
annual base salary prior to her date of termination and (ii) her eligible Target
Bonus for the fiscal year of her termination as provided for in Sections 4 and 5
of this Agreement.”


6.
All other provisions of the Agreement shall remain in full force and effect.



IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
dates indicated below, the effective date of this First Amendment being the 25th
day of January 2011.



   
COMPANY:
   
ATTEST:
 
MICROS SYSTEMS, INC.
             
 
 
By:
     
(SEAL)
     
A.L. Giannopoulos
         
Chairman, President and Chief
Executive Officer
 
[Corporate Seal]
           
EXECUTIVE:
   
WITNESS:
 
 
JENNIFER M. KURDLE
   
 
 
 
   

 
 

--------------------------------------------------------------------------------

